Case 4:18-cr-00524-KGB Document 19 Filed 12/11/18 Page 1of1

ED

U.S. DISTRICT COURT
EASTERN DISTRICT ARKANSAS

IN THE UNITED STATES DISTRICT COURT DEC 11 2018
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION an W. McCORMACK, CLERK
a DEP CLERK

UNITED STATES OF AMERICA
v. Case No. 4:18CR00524-1-KGB
MICHAEL MORRISON JR
ORDER OF DETENTION

Defendant appeared with counsel on this date for a bond hearing. I find by a
preponderance of the evidence that the Defendant is a risk of flight. In coming to this conclusion,
I have considered, inter alia, the amount of times the Defendant has attempted to flee from law
enforcement reported in the pretrial services report. The report indicated that the Defendant was
charged with fleeing seven times over the past fourteen years, with two of the charges occurring
in the past two years. The Defendant’s proposed release plan would place him in an unsecured
drug treatment facility and I am simply not comfortable with that option given the Defendant’s
history. These facts allow me to find by a preponderance of the evidence that the Defendant is a
risk of flight. Therefore, Defendant is remanded to the custody of the United States Marshal.

While detained, the Defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. Further, on order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver the

Defendant to the United States Marshal for a court appearance.

SO ORDERED this 11th day of December 2018. \
Pal \ { \ a

i.
UNITED STATES MAGISTRATE JUDGE
